Title: To George Washington from Oliver Wolcott, Jr., 7 April 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Dept. April 7. 1795.
          
          The Secretary of the Treasury has the honor most respectfully to transmit for the consideration of the President of the United States, sundry papers relative to a general arrangement

of compensations for the officers employed in the collection of the internal Revenues which at the request of the Secretary have been prepared by the Commissioner of the Revenue.
          The additional latitude on the subject of Compensations, which is the basis of the plan now submitted, is contained in the Act of the last session of Congress, intitled “an act to alter & amend the act entitled an act laying certain duties upon Snuff and refined Sugar.” Though the product of certain revenues established during the year 1794 cannot be accurately estimated; yet it is believed that the arrangement now submitted for consideration, will be found within the limits prescribed by the Laws.
          For the sake of greater perspicuity and to give scope for such an arrangement of compensations as the public service appears to require, it has been thought expedient to consolidate the compensations for the Revenue service into one act, a draft of which, after mature consideration, is most respectfully submitted to The Presidents disposal.
          To guard against illicit practices on the river Ohio, it is judged expedient to vary in certain particulars the jurisdiction of the officers in the Districts of Virginia and Ohio. A power to make the proposed arrangement is believed to be vested by the first section of the act making further provision for securing & collecting the duties on foreign & domestic distilled spirits, stills, Wines & Teas; passed on the fifth of June 1794. The measure being, however, of local concern, is submitted in the draft of a separate act. All which is most respectfully submitted to the consideration of the President of the United States.
          
            Olivr Wolcott JrSecy of the Treasy
          
        